Citation Nr: 0728015	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for panic disorder with 
agoraphobia.

2.  Entitlement to service connection for disability 
manifested by dizzy spells.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran requested that he be afforded a hearing when he 
filed his substantive appeal in September 2004.  The veteran 
was informed in October 2005 and December 2005 that he was 
scheduled for a hearing at the RO in December 2005.  In 
December 2005, the veteran withdrew the request for a 
hearing.  38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  No objective findings relative to a psychiatric 
disability were recorded on any examination undertaken in 
connection with the veteran's entry into active service.

2.  It is debatable whether the veteran's panic disorder with 
agoraphobia pre-existed military service and whether it 
underwent a chronic or permanent worsening during service 
beyond the natural progress of the condition.


CONCLUSION OF LAW

A panic disorder with agoraphobia is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1111, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) reveal that the 
veteran initially reported depression/excess worry on his 
report of medical history at the time of his entrance 
examination dated in September 1978.  The veteran later 
amended the report and said he did not have depression/excess 
worry.  The veteran was noted to have a normal psychiatric 
evaluation on the September 1978 entrance examination.  In 
August 1979 the veteran was seen for complaints of nervous 
problems.  His affect was noted to be flat and he was noted 
to have poor eye contact.  On a September 1979 report of 
medical history the veteran reported depression/excess worry 
and nervous trouble.  In July 1981, an examiner felt that 
certain symptoms reported by the veteran were due to an 
underlying anxiety.  The May 1983 separation examination 
revealed a normal psychiatric examination.  The veteran 
reported a suicide attempt on the report of medical history 
prepared in conjunction with the separation examination.  

Associated with the claims file is a psychiatric consultation 
performed by M. D'Eramo, M.D., dated in May 1999.  Dr. 
D'Eramo diagnosed the veteran with probable dysthymia, 
generalized anxiety disorder, and rule out a severe major 
depressive episode without psychotic symptoms.

Private treatment reports from J. Davis, Ph.D, of Tristar 
Community Counseling, Inc., dated from March 1999 to August 
1999 reveal diagnoses of panic disorder with agoraphobia and 
dysthymic disorder.  

Private treatment reports from St. Rita's Medical Center 
dated from August 2001 to October 2001 reveal diagnoses of 
anxiety and depression.  

The veteran was afforded a VA psychiatric examination in 
December 2002.  The examiner diagnosed the veteran with panic 
disorder with agoraphobia.  He concluded that the veteran 
began experiencing anxiety prior to military service and over 
time the anxiety developed into a full blown panic disorder 
with agoraphobia.  He opined that the stressful and demanding 
duties of military service as likely as not contributed to 
the exacerbation of the veteran's panic disorder.  

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, in order 
to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2006), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id; § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id; 
38 C.F.R. § 3.322 (2006).

In the present case, the evidence of record shows that the 
veteran was noted to have a normal psychiatric evaluation at 
the time of his enlistment examination in September 1978.  He 
initially reported depression/excessive worry on his report 
of medical history and then he amended the report and said he 
did not have depression/excess worry.  As noted above, to 
rebut the presumption of sound condition for conditions not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  In this case, the December 2002 VA 
examiner said that the veteran began experiencing anxiety 
prior to military service and that military service 
exacerbated the veteran's panic disorder.  The examiner 
appeared to have based this conclusion on a history provided 
by the veteran without any evidence to support this 
conclusion.  Even though the examiner felt that it was 
"clear" that the disability had existed prior to service, 
this conclusion does not amount to clear and unmistakable 
evidence that the veteran's panic disorder both pre-existed 
service and was not aggravated thereby.  In fact, the 
examiner concluded that the disability was in fact 
exacerbated during service.  Consequently the veteran was 
presumed sound at his entrance into service.  

In August 1979 the veteran was seen for complaints of nervous 
problems.  His affect was noted to be flat and he was noted 
to have poor eye contact.  On a September 1979 report of 
medical history the veteran reported depression/excess worry 
and nervous trouble.  The veteran reported a suicide attempt 
on the report of medical history prepared in conjunction with 
the separation examination dated in May 1983.  The only 
opinion of record, that of the December 2002 VA examiner, 
concluded that the stressful and demanding duties of military 
service as likely as not contributed to the exacerbation of 
the veteran's panic disorder.  In other words, it was as 
likely as not that in-service activity made worse the 
veteran's panic disorder with agoraphobia.  Accordingly, 
because the veteran is presumed to have been sound at entry, 
this evidence tends to prove that the same panic disorder the 
veteran now experiences existed during service.  Such 
evidence is not contradicted in the record and therefore 
leads to the conclusion that a grant of service connection is 
warranted.  


ORDER

Entitlement to service connection for panic disorder with 
agoraphobia is granted.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for a disability manifested by 
dizziness can be reached.  

The veteran's SMRs document several complaints of dizziness 
in service.  In June 1979 the veteran reported dizziness off 
and on which was attributed to bilateral otitis media.  In 
February 1980 the veteran complained of a cold with dizzy 
spells and headaches.  In July 1981 the veteran reported 
feeling light-headed and fatigued with a frontal headache and 
an episode of incoordination.  The examiner attributed the 
symptoms to underlying anxiety.  The veteran reported 
dizziness on a report of medical history dated in September 
1979 and on a report of medical history dated in May 1983.

Associated with the claims file are private treatment reports 
from Lima Memorial Hospital dated from September 1992 to 
March 1999.  In September 1992 the veteran reported a cough 
productive of sputum and dizziness for the previous five 
years.  The examiner diagnosed the veteran with sinusitis and 
bronchitis.  The veteran reported dizziness in February 1999 
and he was diagnosed with vertigo.  He reported dizziness in 
March 1999 and he was diagnosed with lightheadedness by 
history, orthostasis.  

The veteran was afforded a VA examination in January 2003 at 
which time the examiner noted that the veteran had recurrent 
episodes of dizziness.  A computed tomography (CT) scan of 
the veteran's head was noted to be essentially normal.  Chest 
x-rays were noted to reveal minimal interstitial accentuation 
nonspecifically.  The veteran was referred for a neurology 
consultation and an electroencephalogram (EEG).  

A neurology consultation obtained at VA in April 2003 
revealed that an EEG was abnormal with intermittent bilateral 
sloping and sharp activity.  The examiner noted that this was 
most prominent in the frontotemporal regions and was more 
prominent on the right.  The examiner said the abnormalities 
could be due to toxic or metabolic derangements or other 
factors that could cause intermittent bilateral cerebral 
dysfunction.  The examiner concluded that the accompanying 
sharp waves raised the possibility of cortical irritability, 
but no frank epileptiform activity.  The examiner did not 
provide a diagnosis or an opinion regarding the likelihood 
that any disability manifested by dizziness was related to 
the veteran's military service.  Consequently, another VA 
examination with a diagnosis and medical opinion should be 
obtained.  

Furthermore, the veteran reported that he was treated for 
dizzy spells by a private doctor by the name of Tambrini and 
by the VA Medical Center (VAMC) in Dayton, Ohio.  The RO sent 
the veteran a letter dated in February 2005 and requested 
that he submit a release for medical information for Dr. 
Tambrini and the dates he received treatment at the VAMC.  No 
response was received from the veteran.  However, because a 
remand is necessary the records should once be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses 
of all medical care providers who 
have treated the veteran for a 
disability manifested by dizziness.  
All VA medical records from the 
Dayton VAMC should be obtained and 
after securing the necessary 
release(s), obtain any outstanding 
records, including records from Dr. 
Tambrini.

2.  The veteran should be afforded a 
VA neurological examination.  The 
claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should obtain a detailed medical 
history from the veteran.  Based on 
the veteran's history and a thorough 
review of the veteran's service 
medical records, as well as all 
other evidence obtained, the 
examiner should provide a diagnosis 
for the veteran's claimed disability 
manifested by dizziness and provide 
an opinion as to the medical 
probabilities that any currently 
diagnosed disability manifested by 
dizziness is related to the 
veteran's military service, 
including his complaints of 
dizziness in service.  A complete 
rationale for all opinions expressed 
must be provided.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished, and 
any results must be included in the 
examination report.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development 


of the case, and that the 
consequences of failure to report 
for a VA examination without good 
cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


